Citation Nr: 0843692	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran has a disability rating 
of 70 percent.  He perfected his appeal of a June 2006 rating 
decision denying entitlement to a TDIU.  The veteran contends 
that due to his service-connected disability he is unable to 
secure and follow substantially gainful employment.

The notice requirements under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008) have been interpreted 
to apply to all aspects of service connection claims, to 
include TDIU.  There should be correspondence advising the 
veteran of the information and evidence needed to 
substantiate his claim for TDIU, including that the evidence 
must show that he is unable to follow substantially gainful 
employment.  The veteran has not received any notice with 
respect to his claim for a TDIU.  Notice should be sent to 
the veteran to so comply.  

The veteran has been deemed unemployable by the Social 
Security Administration (SSA).  The Board notes that 38 
C.F.R. § 3.159(c) (2) requires VA to make reasonable efforts 
to obtain relevant records in the custody of a Federal 
department until it is determined that the records do not 
exist or that further efforts would be futile.  Thus, upon 
remand, SSA should be contacted and the veteran's records 
that were relevant to the SSA decision should be associated 
with his claims file.

The veteran has not been afforded a VA examination for the 
purpose of obtaining an opinion as to whether his service-
connected disability precludes him from obtaining and 
maintaining substantially gainful employment.  A VA 
examination should be provided to the veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for a TDIU.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; and  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

2.  Request from the SSA all records 
related to the veteran's claim for 
Social Security benefits, including 
medical records used in reaching a 
determination and copies of all 
decisions or adjudications.

3.  Schedule a VA general medical 
examination.  The claims folder and 
this remand should be made available to 
the examiner.  The examiner is 
requested to comment on the total 
degree of functional and industrial 
impairment caused by the veteran's 
service-connected nystagmus.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  After the above has been completed, 
readjudicate the issue on appeal, 
taking into consideration all evidence 
added to the file since the most recent 
VA adjudication.  If the issue on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a supplemental statement of 
the case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




